                Case:20-00325-swd            Doc #:1144 Filed: 09/18/2020                 Page 1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION

                                                                   )
    In re:                                                         )      Chapter 11
                                                                   )
    INTERLOGIC OUTSOURCING, INC.,                                  )      Case No. 20-00325 (SWD)
    IOI PAYROLL SERVICES, INC.,                                    )
    IOI WEST, INC.,                                                )      (Jointly Administered)
    LAKEVIEW HOLDINGS, INC.,                                       )
    LAKEVIEW TECHNOLOGY, INC.,                                     )
    MODEARN, INC., and                                             )
    TIMEPLUS SYSTEMS LLC, 1                                        )
                                                                   )
                                       Debtors.                    )
                                                                   )

       ORDER CONTINUING THE HEARING ON THE MOTION OF ONESOURCE
        VIRTUAL, INC. FOR RELIEF FROM AUTOMATIC STAY TO CONTINUE
     LITIGATION AND WAIVING THE PROVISIONS OF FED.R.BANKR.P. 4001(a)(3)

             Upon the joint motion (the “Motion”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”), PrimePay, LLC (“PrimePay”) and OneSource Virtual,

Inc. (“OneSource,” and together with the Debtors and PrimePay, collectively, the “Parties”), for

entry of an order (this “Order”), (a) continuing the Hearing approximately 30 days and

(b) extending the Briefing Schedule approximately 30 days, all as more fully set forth in the

Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and Local Rule 3.1; and this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC
      (9477); IOI West, Inc. (1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn,
      Inc. (3473). The location of the Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
              Case:20-00325-swd       Doc #:1144 Filed: 09/18/2020            Page 2 of 3




relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and

other parties in interest; and this Court having found that the Debtors’ notice of the Motion and

opportunity for a hearing on the Motion were appropriate and no other notice need be provided;

and this Court having reviewed the Motion; and this Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon all

of the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.        The Motion is granted as set forth herein.

       2.        The final    hearing on      the Automatic Stay Motion           is   adjourned   to

October 21, 2020, at 11:00 A.M. (prevailing Eastern Time) at the U.S. Bankruptcy Court,

One Division Avenue, N, Grand Rapids, Michigan. Accordingly, all persons who intend to

participate in, or observe, the hearing should consult the court’s website,

https://www.miwb.uscourts.gov/covid-19-notices, shortly before the hearing to (i) determine

whether in-person appearances will be permitted at the hearing; and (ii) receive instructions about

how to participate in the hearing, or listen to it, by telephone.

       3.       On or before October 14, 2020, the Parties may file supplemental briefs (not

exceeding 20 pages each) in accordance with the terms of the Scheduling Order [Docket No. 979].

       4.        Nothing in this Order precludes the Parties from proposing a joint pretrial order

setting deadlines for exchange of exhibits, witness lists, and other customary pretrial deadlines, if

so advised.



  5.        The Court may adjourn the final hearing upon written request, for good cause.

  6.        The Debtors are authorized to take all actions necessary to effectuate the relief

  granted in this Order in accordance with the Motion.
              Case:20-00325-swd       Doc #:1144 Filed: 09/18/2020          Page 3 of 3




         7.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 Order Prepared and Submitted By:

 Steven L. Rayman
 RAYMAN & KNIGHT
 141 East Michigan Avenue
 Suite 301
 Kalamazoo, Michigan 49007
 Telephone: (269) 345-5156
 Facsimile: (269) 345-5161

                                        END OF ORDER




IT IS SO ORDERED.

Dated September 18, 2020
